853 So.2d 1124 (2003)
Robert L. BROTHERS, III, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-3169.
District Court of Appeal of Florida, Fifth District.
September 12, 2003.
James B. Gibson, Public Defender, and Scott Ragan, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Lori N. Hagan, Assistant Attorney General, Daytona Beach, for Appellee.
MONACO, J.
The appellant, Robert L. Brothers, III, was convicted at jury trial of robbery, in violation of section 812.13(2)(c), Florida *1125 Statutes (2002), based largely on circumstantial evidence. The sole issue on appeal is whether the trial court erred in denying the motion of Mr. Brothers for a judgment of acquittal.
When the evidence against a criminally accused person is circumstantial, a motion for judgment of acquittal should be granted if the state fails to present evidence from which the jury can exclude every reasonable hypothesis except that of guilt. See State v. Law, 559 So.2d 187, 188 (Fla.1989); Wilson v. State, 493 So.2d 1019, 1022 (Fla.1986); Everett v. State, 831 So.2d 738 (Fla. 4th DCA 2002). Upon careful review of the transcript, we have concluded that the State introduced sufficient competent evidence that was inconsistent with the theory of events put forth by Mr. Brothers. The trial judge was, therefore, correct in denying the motion seeking a judgment of acquittal.
AFFIRMED.
GRIFFIN and THOMPSON, JJ., concur.